Opinion by
Kincheloe, J.
Plaintiff testified that he was a stamp collector and that he had purchased the stamps in question from the Czechoslovak Philatelic Society in London to be sold by him to stamp collectors. The report of the collector of customs attached to the protest states that the articles in question consist of facsimiles of postage stamps formerly in use in Czechoslovakia and that the articles are not postage stamps within the meaning of paragraph 1771, In support of such view, counsel for the Government in his brief referred to exhibit 6 wherein it is stated that four of the so-called stamps are slightly altered reproductions of Czechoslovak stamps, and that the fifth bears the reproductions of three Czechoslovak stamps. 'It is further argued that the fact that the so-called stamps were issued by the Czechoslovak Philatelic Society of London and sold for the benefit of the Czechoslovak Red Cross in London, which had the approval of the Czechoslovak Government in exile, did not make these particular stamps “postage stamps” within the meaning of paragraph 1771. When the stamps were issued in 1943 and also at the time of their importation in 1944, the *236United States was at war with Germany and Czechoslovakia was entirely und; • the control of Germany. From the record, it did not appear that the said stamp • ever were or could be used as postage stamps, i. e., for mailing purposes, and t! legal authority of the so-called Czechoslovak Government in exile to sanctio . the issuance of the stamps was not shown. However commendable the eff<«9 was to raise funds by the issuance of the stamps in question, it was held that the record did not furnish any competent proof that the stamps are in fact postage stamps within the purview of paragraph 1771. The protest was therefore overruled.